MiskkiMON, C. J.:
This case is, in all material respects for the present purpose, like that of Herndon v. Lancashire Company, decided at this term, and must be governed by it. The defendant here is a corporation of Great Britain, in a sense a foreign subject, but this does not render unnecessary the allegation of the citizenship of the plaintiffs. Massman v. Higginson, 4 Dal., 12; Hodgson v. Benderbank, 5 Cran., 303; Damil v. Wentyman, 2 Pet , 136; Curtis v. Jones, U. S. R., 111; Steamship Company v. Tugman, 106 U. S. R., 118.
There is no error. Let this opinion be certified to the Superior Court. It is so ordered.
Affirmed.